Name: 96/689/EC: Commission Decision of 25 November 1996 amending Decision 77/144/EEC laying down the standard code and rules governing the transcription into a machine-readable form of the data of the surveys of plantations of certain species of fruit trees, and laying down the boundaries of the production areas for these surveys (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  information technology and data processing;  agricultural activity;  production;  economic analysis
 Date Published: 1996-12-07

 Avis juridique important|31996D068996/689/EC: Commission Decision of 25 November 1996 amending Decision 77/144/EEC laying down the standard code and rules governing the transcription into a machine-readable form of the data of the surveys of plantations of certain species of fruit trees, and laying down the boundaries of the production areas for these surveys (Text with EEA relevance) Official Journal L 318 , 07/12/1996 P. 0014 - 0021COMMISSION DECISION of 25 November 1996 amending Decision 77/144/EEC laying down the standard code and rules governing the transcription into a machine-readable form of the data of the surveys of plantations of certain species of fruit trees, and laying down the boundaries of the production areas for these surveys (Text with EEA relevance) (96/689/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 76/625/EEC of 20 July 1976 concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees (1), last amended by Commission Regulation (EEC) No 1057/91 (2), and in particular Articles 4 (4) and 9 thereof,Whereas the experience gained in conducting the last basic survey calls for certain amendments to the common list of varieties to be surveyed and consequently it is necessary to amend Annex II to Commission Decision 77/144/EEC (3), as last amended by Decision 95/531/EC (4);Whereas the characteristics of the survey are laid down in Article 2 of Directive 76/625/EEC and the detailed rules of application of that Article are drawn up according to the procedure provided for under Article 9 of that Directive;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 1 Annex II to Decision 77/144/EEC is hereby replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 25 November 1996.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ No L 218, 11. 8. 1976, p. 10.(2) OJ No L 107, 27. 4. 1991, p. 11.(3) OJ No L 47, 18. 2. 1977, p. 52.(4) OJ No L 302, 15. 12. 1995, p. 37.ANNEX 'ANNEX IICodes for specified varieties of each species for delivery to the Statistic Office of the European Communities of the results of the statistical surveys of plantations of certain species of fruit trees to be carried out in Member States(Directive 76/625/EEC)>TABLE>